Citation Nr: 1545784	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits of the surviving spouse.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  The Veteran died in May 1984.  His surviving spouse died in June 2011.  The appellant is the Veteran and his surviving spouse's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In August 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  VA death pension benefits were due to the Veteran's surviving spouse and unpaid at the time of her death.

2.  The appellant is the surviving spouse's adult daughter.  The daughter is not permanently incapable of self-support.

3.  The appellant does not qualify as a "child" of the surviving spouse for VA purposes of entitlement to accrued benefits, and there is no evidence that she paid for the expenses of last sickness and burial of the surviving spouse that have not already been reimbursed.

CONCLUSION OF LAW

The criteria for entitlement to accrued VA death pension benefits of the surviving spouse have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. §§ 3.20 , 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA with regard to the issue of the appellant's status as an eligible beneficiary under 38 U.S.C.A. § 5121. 

Accrued benefits may also be paid as necessary to reimburse the person who bore the expenses of last sickness and burial.  38 U.S.C. § 5121(b) (West 2014). Regarding any implicit claim for reimbursement, the Board finds that on the appellant's formal claim for accrued benefits (VA Form 21-601), VA requested that the appellant list expenses of last sickness and burial.  Instructions for VA Form 21-601, received by the appellant, further informed her that accrued benefits may be payable as reimbursement for last illness and burial expenses.  Moreover, the appellant testified in an August 2015 Board hearing that her mother's burial expenses were prepaid, that she had submitted funeral expenses, that she received a reimbursement of $281.00, and that she submitted everything.  Thus, the appellant has not identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

By way of background, the Veteran's surviving spouse applied for death pension benefits with aid and attendance in January 2010.  In a September 2010 rating decision, the benefits were authorized, and a finding of incompetency was proposed.  A November 2010 VA correspondence notified the surviving spouse that she was entitled to non-service-connected death pension with entitlement to aid and attendance in the amount of $1,056.00 per month.  The correspondence further notified the surviving spouse that VA owed her some retroactive payment relating to the date of the claim until the date that VA started issuing monthly benefit checks.  However, the correspondence explained that such payment was being withheld pending either the appointment of a fiduciary, or a finding of competency.

By way of a February 2011 rating decision, the surviving spouse was found to be incompetent.  In a June 1, 2011 correspondence, VA recognized the appellant as the surviving spouse's custodian.  The correspondence noted a pending back pay balance due the surviving spouse of $9,504.00.  The surviving spouse died on June [redacted], 2011, prior to the issuance of payment.  

As noted above, the appellant testified that her mother's burial expenses were prepaid, that she had submitted funeral expenses, and that she received a reimbursement of $281.00.  Thus, she acknowledges a reduction in the back pay balance to $9,223.00.  The appellant claims entitlement to the back pay balance.  

Analysis

Periodic monetary VA benefits (also referred to as "accrued benefits") due and unpaid at the time of death of a surviving spouse are to be paid to the children of the Veteran.  38 U.S.C.A. § 5121(a)(3).  The term "child" denotes an individual who is either under the age of 18; is unmarried, over the age of 18, and became permanently incapable of self-support prior to attaining 18; or is unmarried, over the age of 18 but not over the age of 23, and was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  Where there is no child of the Veteran, only so much of the accrued VA benefits may be paid as is necessary to reimburse the person who bore the expense of the beneficiary's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. §§ 3.57, 3.1000(5).

The appellant is the surviving spouse's daughter.  It was apparent from August 2015 Board hearing that the appellant was over the age of 23 at the time of her mother's death.  There is no evidence that the appellant is a dependent child of the Veteran under the age of 18; or before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. See 38 C.F.R. §§ 3.57, 3.1000(d) (2).  Accordingly, the appellant does not qualify as a "child" of the Veteran and the surviving spouse for VA purposes of entitlement to accrued benefits.  38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.

Moreover, there is no evidence that the appellant paid for the expenses of last sickness and burial of the surviving spouse that have not been reimbursed.  As noted, the appellant testified that she submitted expenses that she paid for and received a reimbursement of about $281.00.  The appellant also testified that her mother's funeral expenses were prepaid.  Accordingly, the evidence is against entitlement to accrued benefits on this basis.

The Board accordingly finds that there is no legal basis for entitlement to accrued benefits, in the form of retroactive death pension benefits. In a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is bound by the law in its decisions and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994)(the authority to award equitable relief under section 503(a) is committed 'to the sole discretion of the Secretary'").


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


